PER CURIAM.
Norman Williams, Jr., appeals the district court’s order that construed his civil action as filed under 42 U.S.C.A. § 1983 (West Supp.2001) and dismissed it without prejudice. We have reviewed the record and the district court’s opinion accepting the magistrate judge’s recommendation and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Williams v. Wade, No. CA-00-360-4-12 (D.S.C. July 6, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.